On Application for Rehearing.
MONROE, .1.
In the' District Court, the evidence offered in support of the demand in reconvention was excluded and the demand rejected. The judgment thus rendered has been amended by this court to the extent that the reconventional demand has been dismissed (practically) as in case of nonsuit, which amendment, necessarily carries with it the costs of the appeal.
It is, therefore, ordered, adjudged and decreed that the decree heretofore handed down be amended in so far as to condemn the plaintiff and appellee to pay the costs of the appeal. "
Rehearing refused.